Citation Nr: 1438453	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-26 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Temple, Texas


THE ISSUE

Entitlement to an annual clothing allowance for the year 2010.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 







INTRODUCTION

The Veteran, who is the appellant, had active service from June 1975 to August 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2010 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Temple, Texas.  

In the September 2011 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board at the local RO in Waco, Texas (Travel Board hearing).  The Veteran did not report for a scheduled Board hearing in May 2013 and has not provided good cause for not attending.  The request is deemed withdrawn and the Board may proceed with adjudication of the issue on appeal.  38 C.F.R. § 20.704(d) (2013).  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.   


FINDING OF FACT

The brace provided to the Veteran for the service-connected right knee patellofemoral pain syndrome does not tend to wear or tear clothing.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance for year 2010 have not been met.  38 U.S.C.A. § 1162 (West 2002 & Supp. 2013); 38 C.F.R. § 3.810 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Veteran was provided with VCAA notice in June 2011 that informed him of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  While this notice was provided after the initial adjudication of the claim in December 2010, the claim was subsequently readjudicated, and a statement of the case was issued in August 2011.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Although the VCAA notice did not provide notice of how disability ratings and effective dates are assigned, the Veteran is not prejudiced because no disability rating or effective date is being assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of his claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the pertinent information and evidence that have been associated with the claims file include VA treatment records, an opinion by the Temple VAMC Chief of Prosthetic/Orthotic Lab, and lay statements.  Further, in February 2011, the Veteran's right knee brace was viewed by the Chief of the Prosthetic/Orthotic Lab to evaluate whether the brace tended to wear or tear clothing.  The Chief's opinion is detailed in the August 2011 statement of the case.  The Board finds that the February 2011 Chief's evaluation of the knee brace provides a sound basis upon which to base decisions with regard to the issue on appeal.   

As noted above, the Veteran did not report for the scheduled Board hearing in May 2013 and has not provided good cause for not attending.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.     

Clothing Allowance for Year 2010

Under 38 C.F.R. § 3.810, a veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance as specified in 38 U.S.C.A. § 1162.  The annual clothing allowance is payable in a lump sum for a service-connected disability, and the following eligibility criteria must also be satisfied: (1) a VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability and such disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d) or (f) (2013); or (2) the Chief Medical Director or designee certifies that, because of such disability, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability, irreparable damage is done to the veteran's outer garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).

Initially, in the instance case, the evidence of record does not reflect that the Veteran is service connected for a skin disorder or for the loss or loss of use of a hand or foot.  Nor has the Veteran contended otherwise.  

Here, the Veteran, pursuant to application for an annual clothing allowance (VA Form 10-8678) received in October 2010, claimed entitlement to a clothing allowance on the basis that his service-connected right knee disability necessitates an orthopedic appliance (a knee brace) be worn.  In a February 2011 notice of disagreement, the Veteran stated that he was issued a clothing allowance for the same knee brace for year 2009.  The Veteran contended that the knee brace wears out his clothing because any device worn under the clothing that has metal will cause some wear of clothing before the other side.  In a September 2011 substantive appeal (VA Form 9), the Veteran contended that his clothes have continuously been damaged by the same brace, noting that he was granted a clothing allowance for the same brace in years 2008 and 2009.

A June 2008 VA treatment record notes that the Veteran was issued a "fit right hinged knee orthosis" described as a knee brace with a hinged knee sleeve.  A September 2008 VA treatment record notes that the Veteran uses a knee brace due to the service-connected right knee patellofemoral pain syndrome.  In February 2011, the Veteran's right knee brace was viewed by the Chief of the Prosthetic/Orthotic Lab to evaluate whether the brace tended to wear or tear clothing.  As detailed in the August 2011 statement of the case, the Chief of the Prosthetic/Orthotic Lab opined that the brace provided by VA and worn by the Veteran does not tend to wear or tear clothing because the brace is not rigid and has no exposed metal.  The Chief noted that the Veteran's knee brace has metal hinges or stays that are covered with material.

Lay statements may be competent to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While the wear and tear of clothing is capable of lay observation, the Board finds that the Chief of the Prosthetic/Orthotic Lab's opinion, based upon visual evaluation and reasoning based on brace design, that the Veteran's right knee brace does not tend to wear to tear clothing, outweighs the Veteran's general and unsubstantiated lay statements.  The Chief based the determination that the knee brace does not tend to wear or tear clothing on visual evaluation of this particular Veteran and the specific knee brace, including specifically the covering over the hinges of the brace.  As such, the Board finds the Chief of the Prosthetic/Orthotic Lab's opinion highly probative.

Further, VA treatment records are silent for any notation or statements made by the Veteran to health care professionals that the prescribed knee brace tends to wear out clothing, either in general or in this Veteran's specific case.  There is no other evidence of record (such as photographs showing wear and tear, statements from the Veteran's friends or relatives describing any wear of the Veteran's clothing they have observed, etc.), beyond the Veteran's general lay statements, that indicates the knee brace causes wear and tear of the Veteran's clothing.  While the Veteran contends that the knee brace contains metal that tears his clothing, the Chief of the Prosthetic/Orthotic Lab specifically noted that the metal hinges of the knee brace were covered with material and the knee brace had no exposed metal.










	(CONTINUED ON NEXT PAGE)

Based on the above, the Board finds that entitlement to an annual clothing allowance for year 2010 is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A clothing allowance for year 2010 is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


